Citation Nr: 9905416	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back condition, 
to include spondylolisthesis of L5 and lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to April 
1987.

The appeal arises from the August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's claim of 
entitlement to service connection for spondylolisthesis of 
L5. 

The veteran had also had an appeal pending for service 
connection for mitral valve prolapse.  However, by a June 
1995 signed statement the veteran withdrew that claim.  


REMAND

This case was developed by the RO on the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a low back condition, to include 
spondylolisthesis of L5 and lumbosacral strain.  The June 
1994 rating decision found that new and material evidence had 
not been submitted.  A review of the claims folder, however, 
reveals that the claim for service connection was initially 
denied by the RO in August 1990.  The veteran filed a notice 
of disagreement in March 1991 and a statement of the case was 
issued to him in April 1991.  He filed his substantive appeal 
in June 1991.  It appears that the RO has erroneously 
concluded that he did not perfect his appeal on this issue 
because a response was not received to the September 1991 
supplemental statement of the case, which was apparently 
returned to the RO by the post office.  The supplemental 
statement of the case included a new issue, service 
connection for mitral valve prolapse.  The RO is correct that 
the veteran did not perfect his appeal as to this issue as he 
did not keep the RO notified of his current address and 
necessarily did not respond to the undeliverable supplemental 
statement of the case.  He had previously perfected his 
appeal with respect to the issue of service 


connection for low back disability, however, and no further 
action on his part was required before the RO should have 
sent his case to the Board for appellate review.  Thus, the 
original August 1990 rating decision is the subject of the 
current appeal and the veteran need not present new and 
material evidence to reopen his claim because there is no 
previous final rating decision on this matter.

At an August 1995 RO personal hearing, the veteran testified 
that he had been receiving Social Security benefits since 
1993 based on his back condition.  However, the claims file 
contains no Social Security records.  The veteran's testimony 
suggests that there are medical records on which that Social 
Security determination was based which are not in the claims 
file.  A decision on the veteran's claim cannot be made 
without consideration of such evidence.  See Bell v. 
Derwinski, 3 Vet.App. 391 (1992) (per curiam order); see also 
Murincsak v. Derwinski, 2 Vet.App. 363, 372 (1992) (when VA 
is on notice of the existence and relevance of evidence, it 
must obtain that evidence prior to issuing a decision).  
Although the veteran has the burden of submitting evidence to 
support a claim, critical evidence may be in the control of 
the Federal Government.  In such situations, the VA should 
obtain that critical evidence.  Murphy v. Derwinski, 
1 Vet.App. 78, 82 (1990).  A remand is thus in order to 
obtain that Social Security determination and medical records 
relied upon for that determination.  

Accordingly, pursuant to the duty to assist the veteran with 
his claim, the case is remanded for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
condition, to include spondylolisthesis 
and lumbosacral strain, since April 1993.  
He should be requested to submit copies 
of any additional private medical 
records.  Copies of the medical records 
from all VA sources he identifies, and 
not currently of record, should then be 


requested by the RO, and those records, 
together with 
any submitted private medical records, 
should be associated with the claims 
folder.

The RO should also obtain and associate 
with the claims file records pertinent to 
the veteran's claim for Social Security 
disability benefits and the medical 
records relied upon concerning that 
claim.

2.  Thereafter, the RO should 
readjudicate de novo the claim for 
service connection for a low back 
condition, to include spondylolisthesis 
of L5 and lumbosacral strain.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


